                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DOUGLAS MONROE, a single individual,                CASE NO. C17-1763-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated notice of voluntary
18   dismissal of the case (Dkt. No. 26). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this
19   stipulated notice is self-executing, and this action is DISMISSED with prejudice and without an
20   award of costs or attorney fees to either party. The Clerk is directed to CLOSE this case.
21          DATED this 14th day of February 2019.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C17-1763-JCC
     PAGE - 1
